Citation Nr: 0336437	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

Service personnel records indicate that the veteran served on 
active military duty with the United States Army from 
February 1982 to February 1986, that he served with the 
United States Army Reserves between April and July 1991, and 
that he had subsequent periods of reserve duty, including a 
period of active duty for training from August to September 
1992.  

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In that 
decision, the RO continued to deny service connection for a 
low back disability characterized as L5-S1 disc herniation 
and lumbosacral myositis.  

Further review of the claims folder indicates that, by a 
September 1999 rating action, the RO initially denied service 
connection for a low back disability characterized as L5-S1 
disc herniation and lumbosacral myositis.  Two weeks later in 
the same month, the RO notified the veteran of the denial of 
this service connection claim.  The veteran did not initiate 
an appeal of the initial denial of his low back claim, which, 
therefore, became final.  See, 38 U.S.C.A. § 7105(a), (c), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1999).  

During the current appeal, the RO has consistently 
adjudicated the veteran's low back claim on a de novo basis.  
The Board finds that the RO, by its silence, apparently 
conceded that the veteran had submitted sufficient evidence 
to reopen his claim of entitlement to service connection for 
a low back disability.  However, the United States of Appeals 
for Veterans Claims (Court) has held that in a matter such as 
this the Board has a legal duty to consider the issue of 
whether new and material evidence has been received to reopen 
the claim regardless of the RO's actions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Consequently, the current issue 
regarding the veteran's low back claim is correctly 
characterized as listed on the front page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  By a September 1999 rating action, the RO initially 
denied service connection for a low back disability 
characterized as L5-S1 disc herniation and lumbosacral 
myositis.  Following receipt of notification of the decision 
and his procedural and appellate rights, the veteran failed 
to initiate an appeal of the denial within the subsequent 
one-year period.  

3.  The evidence received since the September 1999 denial of 
service connection for a low back disability characterized as 
L5-S1 disc herniation and lumbosacral myositis was not 
previously submitted to agency decisionmakers; by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim for 
service connection for a low back disability in September 
1999; and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The September 1999 denial of service connection for a low 
back disorder is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1999).  

2.  The evidence received since the September 1999 denial of 
service connection for a low back disorder is new and 
material, and the claim for service connection for a low back 
disability reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the veteran filed his current petition 
to reopen his previously denied claim for service connection 
for a low back disorder in February 2002.  As such, the 
revised provisions of 38 C.F.R. § 3.156(a) apply.  
Specifically, this regulation states that 

new evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a February 2002 letter and the statement of the case 
furnished in December 2002, the RO informed the veteran of 
the specific provisions of the VCAA, the criteria used to 
adjudicate the underlying claim for service connection for a 
low back disability, the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the criteria used to adjudicate his 
petition to reopen his previously denied claim for service 
connection for a low back disability, the type of evidence 
needed to substantiate this issue, the specific information 
necessary from him, or the proper time period within which to 
submit requested evidence (one year).  Significantly, 
however, in view of the fact that this decision is granting 
the veteran's petition to reopen his previously denied claim 
for service connection for a low back disorder, which is a 
complete grant of the benefits sought in the appeal of this 
particular issue, the Board concludes that a remand to cure 
these procedural defects (by informing the appellant in 
relevant part that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice) is not necessary.  

Factual Background

Initially, by a May 1999 rating action, the RO denied service 
connection for a low back disability characterized as L5-S1 
disc herniation and lumbosacral myositis.  Evidence available 
at that time included the veteran's contentions that he 
incurred a low back disorder during his active military duty.  

In pertinent part, service medical records reflect treatment 
for complaints of low back pain in January 1986 and February 
1986.  At a periodic in-service examination completed during 
the veteran's reserve duty in June 1986, the veteran reported 
having previously had, or experiencing at that time, 
recurrent back pain.  This evaluation demonstrated that the 
veteran's spine was normal.  

At a periodic in-service examination completed during the 
veteran's reserve duty in July 1990, the veteran denied ever 
having experienced recurrent back pain.  This evaluation 
demonstrated that the veteran's spine was normal.  

Additional service medical records reflect treatment for low 
back pain complaints in August 1992 and September 1992.  
Specifically, at an August 1992 treatment session, low back 
pain with muscle spasm was assessed.  During these two 
months, the veteran also received private medical care for 
his low back complaints.  

In May 1993, the veteran sought private treatment for his low 
back pain.  In addition, a periodic in-service examination 
subsequently conducted during the veteran' reserve duty in 
April 1994 included the veteran's denial of ever having 
experienced recurrent back pain as well as objective 
evaluation findings that his spine was normal.  The veteran 
did report experiencing periodic low back pain and explained 
that this symptomatology last occurred in February 1994.  The 
examiner noted that the veteran had a medical history of 
chronic recurrent lumbar myositis.  

According to additional private medical records, x-rays taken 
of the veteran's lumbosacral spine in September 1994 showed a 
straightening pattern; normal vertebras, spaces, and 
articular relations; and a minor six degree angle.  The 
radiologist assessed levoscoliosis.  Neurological evaluation 
completed on the veteran's lumbosacral spine during that 
month resulted in diagnoses of lumbosacral sprain, herniated 
nucleus pulposus at the L5-S1 level, and right S1 
radiculopathy.  Computed tomography completed on the 
veteran's lumbar spine in October 1994 reflected herniation 
of the intervertebral disc at the L5-S1 level lateralizing to 
the right side.  

In December 1995, the veteran underwent a VA spine 
examination, during which time he reported having incurred an 
injury to his low back during service in 1991 when he 
attempted to move a desk.  He complained of low back pain 
since the in-service injury.  A physical examination of the 
veteran's lumbar spine demonstrated no postural abnormalities 
or fixed deformities, moderate muscle spasm on lumbar 
paravertebral muscles, forward flexion of 85 degrees, 
backward extension of 20 degrees, left and right lateral 
flexion of 32 degrees, rotation to the left and right of 
35 degrees, objective evidence of pain on motion on all 
movements except rotations, no muscle atrophy of the lower 
extremities, and normal muscle strength of 5/5 of both legs.  
X-rays taken of the veteran's lumbosacral spine were normal.  
The examiner diagnosed lumbar paravertebral myositis.  

VA medical records subsequently reflect monthly treatment 
between July and December 1998 for low back pathology 
variously diagnosed as paracentral herniation at the L5-S1 
level as well as severe muscle spasm secondary to 
degenerative disc disease.  Thereafter, in August 1999, the 
veteran underwent another VA spine examination.  At that 
time, he complained of intermittent low back burning and 
sharp pain radiating down his right lower extremity to his 
calf as well as numbness of his gluteus and calf on the right 
side.  

A physical examination of the veteran's lumbar spine 
demonstrated flexion of 81 degrees, right and left rotation 
of 45 degrees, lateral bending to the right and left of 
30 degrees, forward flexion of 80 degrees, tenderness at the 
L5-S1 right paravertebral muscles, spasm at the right 
paravertebral muscles at L4-S1, no postural abnormalities, 
symmetric musculature of the back, no masses, and no 
atrophies of the lower extremities.  Following a review of 
the veteran's pertinent medical records, the examiner 
diagnosed L4-L5 disc bulge (by computed tomography scan), an 
L5-S1 small posterolateral disc herniation touching and 
exiting at the right S1 nerve sheath with bilateral neural 
foramina narrowing (right greater than left, by computed 
tomography scan), and lumbosacral myositis.  In addition, the 
examiner expressed his opinion that there was no evidence to 
support the conclusion that the veteran's low back pain was 
secondary to his right knee patellofemoral syndrome.  

Based on these pertinent service, and post-service, medical 
records, the RO, by a September 1999, denied service 
connection for a low back disability defined as an L5-S1 disc 
herniation and lumbosacral myositis.  The RO acknowledged the 
in-service complaints of low back pain.  Importantly, 
however, after reviewing the relevant records, the RO 
concluded that the pertinent reports did not provide 
competent evidence of an association between the veteran's 
diagnosed low back disability and his military service, 
including his service-connected right knee patellofemoral 
pain syndrome.  Approximately two weeks later in September 
1999, the RO notified the veteran of the decision.  He did 
not initiate an appeal of this initial denial of his low back 
claim.  

Thereafter, in February 2002, the veteran filed a petition to 
reopen his claim for service connection for a low back 
disorder.  At that time, the veteran reiterated his previous 
assertion that he had incurred a low back disability during 
his active military duty.  In support of his contention that 
he incurred a low back disability during his active military 
duty, the veteran submitted additional service medical 
records which reflected multiple treatment sessions for low 
back pain with radiculopathy in April 2001.  The veteran 
reported that, during active duty from January to June 2001, 
he injured his back while lifting heavy objects.  

Further, the veteran submitted a copy of an electrodiagnostic 
evaluation conducted in August 1999.  According to the report 
of this examination, the evaluation demonstrated normal 
values for velocity, latency, and amplitude for all motor and 
sensory nerves; no muscle abnormality bilaterally; and no 
evidence of radiculopathy or neuropathy.  Subsequently, in 
August 2001, the veteran sought VA medical treatment for 
complaints of low back pain.  

Thereafter, in February 2002, the veteran underwent another 
VA spine examination.  At that time, he complained of low 
back pain since 1992 or 1993.  He also described a subsequent 
injury to his low back in April 2001.  Specifically, the 
veteran described his low back pain as moderate with 
occasional radiation to the right gluteus and with associated 
numbness, tingling, and electricity of the toes of the right 
foot.  

A physical examination of the veteran's low back demonstrated 
forward flexion of 40 degrees, backward extension of 
30 degrees, lateral flexions of 40 degrees, rotations of 
35 degrees, evidence of painful motion on the last degree of 
range of motion, moderate lumbosacral paravertebral muscle 
spasm, no leg weakness, normal muscle strength of 5/5, 
moderate tenderness to palpation on the lumbosacral area, no 
postural abnormalities of the back, no fixed abnormalities, 
moderate lumbosacral spasm, no muscle atrophy of the lower 
extremities, negative straight leg raising bilaterally, and a 
normal gait cycle.  The examiner explained that the computed 
tomography completed on the veteran's lumbosacral spine in 
September 1998 showed mild levoscoliosis, straightening of 
the normal lordotic curve due to muscle spasms, a right 
paracentral herniated nucleus pulposus at the L5-S1 level 
impinging upon the right L5 exiting root and anterolateral 
aspect of the thecal sac, and asymmetric enlargement of the 
S1 neural root in the right side.  

In the report of the February 2002 VA examination, the 
examiner noted that he did not have access to all of the 
veteran's medical records.  Consequently, in April 2002, the 
veteran's claims folder was transferred to the examiner.  In 
the April 2002 addendum, the examiner reviewed the veteran's 
pertinent medical history.  Thereafter, the examiner 
expressed his opinion that "there is no sufficient medical 
evidence to establish that . . . [the veteran's] low back 
condition [defined as] L5-S1 HNP and lumbar myositis is 
originally related to any event on service on 1992 or any 
other year thereafter."  In addition, the examiner explained 
that he could not identify the etiology of the veteran's low 
back condition but noted that the veteran "was complaining 
of LBP [low back pain] since 1986 as seen on periodic 
exam[ination]."  

Analysis

As previously noted, in September 1999, the RO initially 
denied the issue of entitlement to service connection for a 
low back disorder defined as L5-S1 disc herniation and 
lumbosacral myositis.  After reviewing the relevant records, 
the Board concluded that they did not provide competent 
evidence of an association between the veteran's diagnosed 
low back disability and his military service, including his 
service-connected right knee patellofemoral pain syndrome.  
Although notified of the decision approximately two weeks 
later in September 1999, the veteran did not initiate an 
appeal of this initial denial of his low back claim.  
Consequently, the RO's September 1999 denial of service 
connection for a low back disability became final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1999).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2003).  New and 
material evidence is defined existing evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, in 
September 1999, denied the veteran's claim for service 
connection for a low back disability because the evidence of 
record simply reflected a post-service diagnoses of L5-S1 
disc herniation and lumbosacral myositis rather than a low 
back disability associated with his active military duty.  
Significantly, however, the additional evidence received 
since the RO's prior final denial in September 1999 includes 
a report of a VA examination that appears to reflect such a 
relationship.  

The Board acknowledges that, in the report of the April 2002 
addendum to the February 2002 VA spine examination, the 
examiner expressed his opinion that "there is no sufficient 
medical evidence to establish that . . . [the veteran's] 
present low back condition [defined as] L5-S1 HNP and lumbar 
myositis is originally related to any event on service on 
1992 or any other year thereafter."  Significantly, however, 
although this examiner also said that he could not provide 
the specific cause of the veteran's current low back 
disability, the doctor did make reference to the veteran's 
low back complaints in 1986.  As this VA medical record 
refers to the veteran's in-service low back complaints during 
service in 1986 when discussing the etiology of his current 
low back disability, the Board finds that this report is 
clearly probative of the central issue in the veteran's case 
for service connection for a low back disorder.  
Significantly, this statement was not previously submitted to 
agency decisionmakers; by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disability; is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim for service connection for a 
low back disorder in September 1999; and raises a reasonable 
possibility of substantiating the claim.  .  See, 38 C.F.R. 
§ 3.156(a) 
(2003).  

Accordingly, the Board concludes that the additional evidence 
received since the final continued denial of service 
connection for a low back disability in September 1999 is new 
and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a low back disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (2003).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Specifically, a complete and thorough review of the claims 
folder in the present case indicates that, with regard to the 
de novo issue of entitlement to service connection for a low 
back disability, the RO has not informed the veteran of the 
criteria used to adjudicate this claim, the type of evidence 
needed to substantiate this issue, the specific information 
necessary from him, or the proper time period within which to 
submit requested evidence (one year).  Therefore, because 
this case is being remanded for additional development, the 
RO must take this opportunity to cure this procedural defect.  

In this regard, although in the April 2002 addendum to the 
February 2002 VA spine examination the examiner expressed his 
opinion that "there is no sufficient medical evidence to 
establish that . . . [the veteran's] low back condition 
[defined as] L5-S1 HNP and lumbar myositis is originally 
related to any event on service on 1992 or any other year 
thereafter," this physician also noted in the same document 
that the veteran "was complaining of LBP [low back pain] 
since 1986 as seen on periodic exam[ination]."  In view of 
the examiner's initial statement that no relationship exists 
between the veteran's current low back disability and any 
in-service low back pathology dated on or after 1992 and the 
physician's subsequent reference to the veteran's in-service 
low back complaints prior to 1992 (and, specifically, in 
1986), the Board is of the opinion that, on remand, the 
veteran should be accorded another VA examination of his 
lumbar spine.  On evaluation, the examiner should discuss the 
etiology of the veteran's current low back condition with his 
entire military service.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered low back treatment 
to him since May 1993.  After furnishing 
the veteran the appropriate release 
forms, the RO should obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any low back treatment that 
he has received at the VA Medical Center 
in San Juan, the Commonwealth of Puerto 
Rico since November 2001.  All such 
available records should be associated 
with the claims folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist (M.D.), who has 
not previously examined him, to determine 
the nature, extent, and etiology of any 
low back disorder that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including x-rays, should be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology found 
on examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any low back disability 
that he may have.  In particular, the 
examiner should specifically state 
whether a diagnosis of a low back 
disability is appropriate.  If so, the 
examiner should then express an opinion 
as to whether it is at least as likely as 
not that any such diagnosed low back 
disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episodes of low 
back treatment.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a low back disability.  If 
the decision remains in any way adverse 
to the veteran, he should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in December 2002.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



